

117 HR 3346 IH: No Rate Regulation of Broadband Internet Access Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3346IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Kinzinger introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Federal Communications Commission from regulating the rates charged for broadband internet access service.1.Short titleThis Act may be cited as the No Rate Regulation of Broadband Internet Access Act.2.Regulation of broadband rates prohibitedNotwithstanding any other provision of law, the Federal Communications Commission may not regulate the rates charged for broadband internet access service.3.ExceptionsNothing in this Act shall be construed to affect the authority of the Commission to—(1)condition receipt of universal service support under section 254 of the Communications Act of 1934 (47 U.S.C. 254) by a provider of broadband internet access service on the regulation of the rates charged by such provider for the supported service; or(2)enforce subpart Y of part 64 of title 47, Code of Federal Regulations (relating to truth-in-billing requirements).4.DefinitionsIn this Act:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1 of title 47, Code of Federal Regulations.(2)CommissionThe term Commission means the Federal Communications Commission.(3)RateThe term rate means the amount charged by a provider of broadband internet access service for the delivery of broadband internet traffic.(4)RegulationThe term regulation or regulate means, with respect to a rate, the use by the Commission of rulemaking or enforcement authority to establish, declare, or review the reasonableness of such rate.